Citation Nr: 0323355	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-09 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
chondromalacia, left knee, with early degenerative arthritis, 
currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
chondromalacia, right knee, with early degenerative 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1959 to August 
1962 and March 1964 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2001, a 
statement of the case was issued in October 2001, and a 
substantive appeal was received in October 2001.  The veteran 
testified at a personal hearing at the RO in January 2002.  
In January 2003, the Board undertook additional development 
of the evidence.  


REMAND

The Board's January 2003 development memorandum requested 
that a VA medical examination be conducted pertaining to the 
increased rating claims for service-connected chondromalacia, 
left  and right knees, with early degenerative arthritis.  A 
VA examination was conducted in March 2003, and the report of 
that examination is of record.  

The Board notes that it was given the authority to accomplish 
additional development of the evidence in cases on appeal 
without the need to remand that case to the RO.  67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  However, this regulation was recently 
invalidated by the Unites States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of the Federal Circuit's holding, it now 
appears that when additional development of the evidence is 
received, but has not received initial consideration by the 
RO, the proper course of action is to remand the matter to 
the RO.  In light of the recent judicial decision and the 
information discussed above, the case must be returned to the 
RO for further action prior to appellate review by the Board.   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record (including, but not 
limited to, the report of the March 2003 
VA examination) and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




